 



Exhibit 10.2
SEPARATION AGREEMENT
     This Separation Agreement (this “Agreement”) is made as of March 17, 2006
by and between La Jolla Pharmaceutical Company (the “Company”) and Steven B.
Engle (“Executive”).
     1. Employment Status. Executive’s resignation became effective and his
employment with the Company terminated on March 14, 2006 (the “Resignation
Date”). At such time, Executive relinquished the position, title and duties of
Chairman of the Board and Chief Executive Officer of the Company, as well as
from all other positions that Executive held with the Company, its subsidiary
and any trustee position with employee-related Company benefit plans.
     2. Payments.
          (a) Severance.
               (i) The Company, in consideration of this Agreement and the
delivery of the Release Agreement (defined below), will, subject to the terms
and conditions of this Agreement, including the expiration of the revocation
period set forth in Section 9, provide Executive with a lump sum severance pay
equal to two times his base salary as of the Resignation Date (the “Severance
Amount”).
               (ii) Notwithstanding any provision of this Agreement to the
contrary, if, at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code (the “Code”), and one or more of the payments or benefits
received or to be received by Executive pursuant to this Agreement or otherwise
would constitute deferred compensation subject to Section 409A, then:
                    (A) no such payment will be made under this Agreement until
the earliest of (1) the date which is six months after his “separation from
service” for any reason, other than “death” or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (2) the date of Executive’s “death” or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), or
(3) the effective date of a “change in the ownership or effective control” of
the Company (as such term is used in Section 409A(a)(2)(A)(v) of the Code).
                    (B) For the sake of clarity, the provisions of this Section
2(a) only apply to the extent required to avoid Executive’s incurrence of any
penalty tax or interest under Section 409A of the Code or any regulations or
United States Treasury guidance promulgated thereunder. In addition, if any
provision of this Agreement would cause Executive to incur any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.
                    (C) In the event the six-month delay described in this
Section 2(a)(ii) applies, at the request of Executive, the Company will make an
irrevocable contribution in the amount of the severance amount to a rabbi trust
which shall take the form of

 



--------------------------------------------------------------------------------



 



the model rabbi trust described in Internal Revenue Service Revenue Procedure
92-64, which amount (along with any net income received by the trust) shall be
paid by the trust to the Executive in accordance with Section 2(a). At such time
as all amounts are paid, the trust shall terminate. The trustee shall be chosen
by the Company in its reasonable discretion. The Company shall pay the
reasonable expenses of establishing and maintaining the trust.
          (b) Additional Payment. As additional consideration for entering into
this Agreement, working with management and the board of directors to accomplish
a smooth and amicable transition, and waiving any applicable notice provisions
in Executive’s employment agreement, as amended, the Company will pay Executive
an amount equal to two (2) times Executive’s monthly base salary on the
Resignation Date promptly following the effectiveness of the Release Agreement.
          (c) Healthcare Coverage. To the extent that Executive and his family
are not covered by other insurance, the Company agrees to continue, at its sole
expense, all medical, dental and life insurance coverage for Executive and his
family on terms substantially equivalent to the terms offered to the senior
executives of the Company from time to time after the date hereof until the
earlier of (i) 24 months from the Resignation Date or (ii) such time as
Executive receives similar paid coverage from another employer. Executive agrees
to advise the Company in writing promptly upon his becoming reemployed.
          (d) Office Space and Administrative Assistance. Upon Executive’s
request, the Company agrees to provide reasonable office space at a mutually
agreed upon location (other than at the Company’s current offices) and
administrative assistance until the earlier of (i) six months after the
Resignation Date or (ii) such time as Executive finds alternate employment.
Executive agrees to advise the Company in writing promptly upon his becoming
reemployed.
          (e) Earned Amounts. Upon his resignation, Executive shall receive all
earned but unpaid salary, including vacation pay, through the Resignation Date.
          (f) Business Expenses. The Company will reimburse Executive for all
reasonable business expenses incurred by Executive prior to the Resignation
Date. Executive shall submit all such business expenses for reimbursement to the
Company within 30 days of the Resignation Date.
          (g) Other Perquisites and Benefits. Except as required by law, all
other perquisites and employee benefits and Executive’s participation in all
other employee benefit programs of the Company which are not described herein
shall be terminated on the Resignation Date.
          (h) No Other Payments. Except as provided in this Agreement, Executive
agrees that the foregoing payments shall be the only amounts which the Company
shall pay to Executive, and all other payments, wages, bonuses, incentive
compensation, promises of future compensation, claims for payments or any other
forms of compensation whatsoever are hereby waived.

2



--------------------------------------------------------------------------------



 



     3. Stock Options and Restricted Stock.
          (a) Executive currently holds options to purchase 655,990 shares of
the Company’s common stock (the “Outstanding Options”). The Outstanding Options
were issued pursuant to the La Jolla Pharmaceutical Company 1994 Stock Incentive
Plan (the “1994 Plan”) and the La Jolla Pharmaceutical Company 2004 Equity
Incentive Plan (the “2004 Plan” and, together with the 1994 Plan, the “Plans”).
In accordance with Executive’s employment agreement, all of the Outstanding
Options will automatically vest and become fully exercisable as of the
Resignation Date and will remain exercisable for a period equal to the remaining
term of the Outstanding Options. For the sake of clarity, in no event may such
Outstanding Options be exercisable beyond the original term thereof.
Notwithstanding the foregoing, if any option qualifies as an incentive stock
option under the Internal Revenue Code and applicable regulations thereunder,
the exercise period thereof shall not be extended beyond the termination date
otherwise provided by the award grant unless Executive elects to forego
incentive stock option treatment and to extend the exercise period thereof as
provided herein. The exercise price of the Outstanding Options shall remain
unchanged.
          (b) If, within one year of the Resignation Date, employee stock
options granted to any executive officer of the Company (or its successor) or
non-employee directors’ options granted to any member of the Company’s board of
directors (or members of the board of directors of its successor) are repriced,
then the Company shall provide similar repricing at the election of Executive
for all Outstanding Options that have not expired and remain unexercised. If
necessary to accomplish any repricing of Outstanding Options, the Company agrees
to engage Executive as a consultant on customary and reasonable terms, to the
extent required under applicable laws and regulations and any documents
governing the Outstanding Options, to make Executive eligible to have his
Outstanding Options repriced. Notwithstanding anything to the contrary in this
Agreement or the plans or awards under which the Outstanding Options were
granted to Executive, the Company shall have no obligation to register
Executive’s repriced options under the Securities Act of 1933, as amended (the
“Securities Act”), and shall have no obligation to make Executive a consultant
or advisor of the Company solely for the purpose of making Executive’s repriced
options or shares of common stock underlying such repriced options eligible for
inclusion in any registration statement under the Securities Act that the
Company has otherwise filed or is otherwise filing with respect to stock options
granted to individuals other than Executive or the shares of common stock
underlying such options.
          (c) Pursuant to the terms of that certain agreement dated October 6,
2005 (the “Retention Agreement”), the Company granted Executive 29,120 shares of
restricted stock under the 2004 Plan (the “Restricted Stock”). The Company’s
repurchase right with respect to the Restricted Stock will immediately lapse
upon the Resignation Date.
     4. Release; Effectiveness. As consideration for the payments and benefits
granted to Executive hereunder, Executive agrees to execute and deliver to the
Company the release agreement attached hereto as Exhibit A (the “Release
Agreement”) concurrently with the execution of this Agreement. For the sake of
clarity, the benefits and payments described herein are conditioned upon
Executive executing and delivering to the Company the Release Agreement, the
Release Agreement becoming effective, and on Executive complying with the terms
and conditions set forth in this Agreement.

3



--------------------------------------------------------------------------------



 



     5. Withholding and Taxes. All payments required to be made by the Company
hereunder shall be subject to any and all applicable withholdings, including any
withholdings for any related federal, state or local taxes. Executive shall be
responsible for any and all income taxes or other taxes incurred by him as a
result of his receipt of any payments from the Company pursuant to the terms of
this Agreement or as a result of Executive’s stock options or restricted stock.
     6. Other Agreements.
          (a) Termination of Employment Agreement. Executive specifically
acknowledges that his employment agreement with the Company, as amended, is of
no further force and effect.
          (b) Company Property. By April 1, 2006, Executive agrees to return to
the Company all property of the Company, including without limitation any
documents, books, records, reports, contracts, lists, computer disks or other
computer-generated files or data, or copies thereof, created on any medium,
prepared or obtained by Executive or the Company in the course of or incident to
Executive’s employment with the Company. The Company agrees to provide Executive
with a replacement laptop computer upon return of his current, company-issued
computer.
          (c) Company Information.
               (i) Executive acknowledges that in the course of his employment
with the Company, certain factual and strategic information specifically related
to the Company and its subsidiaries (such as personnel information, financial
information, proprietary computer systems or programs, pricing information,
planned projects, marketing strategies and information concerning pending or
potential products and transactions) has been disclosed to Executive in
confidence which was for the use of the Company or any or all of its
subsidiaries (“Company Information”). Executive understands and agrees that he
(A) will keep such Company Information confidential at all times during and
after his employment with the Company, (B) will not disclose or communicate
Company Information to any third party, and (C) will not, directly or
indirectly, make use of Company Information on his own behalf, or on behalf of
any third party; provided that this Agreement does not apply to Company
Information that becomes publicly available other than by Executive’s acts or
omissions.
               (ii) In view of the nature of Executive’s employment and the
nature of Company Information that Executive received during the course of his
employment, Executive agrees that any unauthorized disclosure to third parties
of Company Information or other violation, or threatened violation, of this
Agreement would cause irreparable damage to the confidential status of Company
Information and to the Company or any and all of its subsidiaries, and that
therefore, the Company shall be entitled to an injunction, without bond,
prohibiting Executive from any such disclosure, attempted disclosure, violation
or threatened violation. When specific Company Information becomes generally
available to the public other than by Executive’s acts or omissions, it is no
longer subject to restrictions in this paragraph. However, Company Information
shall not be deemed to come under the exception merely

4



--------------------------------------------------------------------------------



 



because it is embraced by more general information which is or becomes generally
available to the public.
          (d) Employees. For two years following the date hereof, Executive
agrees not to solicit, attempt to solicit, induce, or otherwise cause any
employee of the Company to terminate his or her employment with the Company in
order to become an employee, consultant or independent contractor to or for any
competitor of the Company.
          (e) No Claims. Executive represents and warrants that he has not
instituted any complaints, charges, lawsuits or other proceedings against the
Company (including any of its subsidiaries, affiliates or current or former
directors, employees, agents, representatives or stockholders) with any
governmental agency, court, arbitration agency or tribunal, and that Executive
will not file any complaint, charge, lawsuit or other proceeding against the
Company or any subsidiary, affiliate or current or former director, employee,
agent, representative or stockholder at any time hereafter for any act or event
occurring prior to the date of this Agreement. Should any agency or court assume
jurisdiction of any complaint, charge or lawsuit against the Company, its
subsidiaries or current or former directors, employees, agents, representatives
or stockholders on Executive’s behalf, Executive agrees to request that such
agency or court dismiss the matter with prejudice. Executive further agrees not
to encourage or induce any person or employee of the Company to assert any claim
or cause of action against the Company.
     7. Acknowledgements.
          (a) Advice of Counsel. Executive represents and agrees that he fully
understands his rights to discuss, and that the Company has advised him to
discuss, all aspects of this Agreement with his private attorney, that Executive
has carefully read and fully understands all the provisions of the Agreement,
that Executive understands its final and binding effect, that Executive is
competent to sign this Agreement, and that Executive is voluntarily entering
into this Agreement.
          (b) Independent Judgment. Executive represents and agrees that in
executing this Agreement he is relying solely upon his own judgment, belief and
knowledge, and the advice and recommendations of any independently selected
counsel, concerning the nature, extent and duration of Executive’s rights and
claims. Executive acknowledges that no other individual has made any promise,
representation or warranty, express or implied, not contained in this Agreement,
to induce Executive to execute this Agreement. Executive further acknowledges
that he is not executing this Agreement in reliance on any promise,
representation, or warranty not contained in this Agreement.
     8. Miscellaneous.
          (a) Arbitration. To provide a mechanism for rapid and economical
dispute resolution, Executive and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release Agreement) and its enforcement, performance,
breach, or interpretation, will be resolved, to the fullest extent permitted by
law, by final and binding arbitration before a single arbitrator held in

5



--------------------------------------------------------------------------------



 



San Diego, California and conducted by Judicial Arbitration & Mediation
Services/Endispute (“JAMS”), under its then-existing Rules and Procedures. The
parties shall be entitled to conduct adequate discovery, and they may obtain all
remedies available to the parties as if the matter had been tried in court. The
arbitrator shall issue a written decision which specifies the findings of fact
and conclusions of law on which the arbitrator’s decision is based. Judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. Unless otherwise required by law, the arbitrator will
award reasonable expenses (including reimbursement of the assigned arbitration
costs) to the prevailing party. Nothing in this Section 8(a) or in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in a court of competent jurisdiction to prevent irreparable
harm pending the conclusion of any such arbitration.
          (b) Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein.
          (c) Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California, excluding the rules on conflicts of law.
          (d) Binding on Successors and Assigns. This Agreement and the releases
contained herein shall be binding on the parties, their representatives, heirs,
executors, successors, assigns and creditors, and shall inure to the benefit of
each of the parties and all of the persons and entities covered by the releases.
          (e) Entire Agreement. This Agreement, including the exhibit attached
hereto and incorporated herein, contains the entire agreement and understanding
between Executive and the Company regarding the matters set forth herein and
replaces all prior agreements, arrangements and understandings, written or oral.
Neither Executive nor the Company shall be bound or liable for any
representation, promise or inducement not contained in this Agreement. This
Agreement cannot be amended, modified, supplemented, or altered, except by
written amendment or supplement signed by Executive and the Company.
          (f) Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof or thereof
nor to affect the meaning thereof.
          (g) Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement or plan. Signatures transmitted electronically or via facsimile shall
be deemed to be original signatures.

6



--------------------------------------------------------------------------------



 



          (h) Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by facsimile transmission) or the third day after mailing by
first class mail, to the Company at its primary office location and to Executive
at his address as listed on the Company payroll as of the time of this
Agreement.
     9. Revocation Period. Executive acknowledges that he has been given 21 days
from receipt of this Agreement to consider signing it (although Executive may,
by his own choice, execute this Agreement earlier). Executive understands that
he has seven days following the signing of this Agreement to revoke it in
writing and that this Agreement is not effective or enforceable until the
revocation period has expired. To be effective, any such written revocation
shall be personally delivered to the Company’s corporate Secretary at the
Company’s headquarters.
[The remainder of this page has been left intentionally blank; signature page
follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first written above.

            LA JOLLA PHARMACEUTICAL COMPANY
      By:   /s/ Craig R. Smith         Craig R. Smith        Chairman of the
Board of Directors        EXECUTIVE
      /s/ Steven B. Engle       Steven B. Engle         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE AGREEMENT
See attached.

 



--------------------------------------------------------------------------------



 



RELEASE AGREEMENT
     I understand that all of my positions with La Jolla Pharmaceutical Company
and its subsidiary (collectively, the “Company”) terminated effective March 14,
2006 (the “Resignation Date”). The Company has agreed to provide me with certain
payments and benefits if I sign this Agreement and Release (this “Release”) and
the Separation Agreement of which this Release forms a part. I understand that I
am not entitled to these benefits unless I sign this Release. I understand that
in addition to the benefits provided under the Separation Agreement, the Company
will pay me all of the accrued salary and vacation to which I am entitled by law
regardless of whether I sign this Release.
     In consideration for the benefits I am receiving under this Agreement, I
agree not to use, directly or indirectly, or disclose any of the Company’s
proprietary information without written authorization from an executive officer
of the Company, to return all Company property and documents (including all
embodiments of proprietary information) and all copies thereof in my possession
or control to the Company within the time frame set forth in the Separation
Agreement, and to release the Company and its current and former officers,
directors, agents, attorneys, employees, shareholders and affiliates from any
and all claims, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are known or
unknown, arising at any time prior to the date I sign this Agreement. This
general release includes, but is not limited to: all federal and state statutory
and common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of compensation. This
Release does not release any claims I have or may have against any of the
released parties for (a) indemnification as a director, officer, agent or
employee under applicable law, charter document or agreement, (b) the benefits
specifically provided for in this Release or the Separation Agreement, which
constitute a part of the consideration for this Release, (c) health or other
insurance benefits based on claims already submitted or which are covered claims
properly submitted in the future, (d) vested rights under pension, retirement or
other benefit plans, or (e) in respect of events, acts or omissions occurring
after the date of this Release.
     In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (the “ADEA”). I have been advised by this writing, as required
by the ADEA that: (a) my waiver and release do not apply to any claims that may
arise after I sign this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have 21 days within which to consider this Release
(although I may choose to voluntarily execute this Release earlier); (d) I have
seven days following the execution of this Release to revoke the Release; and
(e) this Release will not be effective until the eighth day after this Release
has been signed both by me and by the Company.

 



--------------------------------------------------------------------------------



 



     This Release and the Separation Agreement together constitute the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by or on behalf of the Company that is not expressly stated
herein. The Release and the Separation Agreement may only be modified by a
writing signed by both me and a duly authorized officer of the Company.
     I accept and agree to the terms and conditions stated above:

              /s/ Steven B. Engle           Steven B. Engle
 
       
 
  Date:   March 17, 2006
 
       

        ACKNOWLEDGED:
 
    La Jolla Pharmaceutical Company
 
   
By:
  /s/ Craig R. Smith
 
   
 
  Craig R. Smith
Chairman of the Board of Directors
 
   
Date:
  March 17, 2006
 
   

 